Case 19-10236       Doc 37-8 Filed 05/10/19 Entered 05/10/19 17:58:31                 Desc Exhibit
                          Rider to Schedule AB-60 Page 1 of 5



RIDER TO SCHEDULE A/B-60 (INTELLECTUAL PROPERTY)

Below is a list of intellectual property which the Debtor believes it has an interest. The Debtor
may have additional intellectual property rights not identified and, conversely, may not have a
current interest in the intellectual property identified. One or more of the Debtor’s purported
intellectual property rights referenced herein may have expired and/or terminated by the passage
of time. All of the rights of the Debtor with respect to the legal status of any and all intellectual
property rights are subject to further review and investigation.

Registered Trademarks

The chart below summarizes the Debtor’s current, active trademarks to the best of its knowledge,
information, and belief.

         Trademark                            Country                       Identification #
           Vantex                      Antigua and Barbuda                      958920
           Vantex                              Aruba                             19615
        Fashion Fair                           Aruba                             14310
        Fashion Fair                          Bahamas                             7971
        Fashion Fair                          Barbados                           A5640
           Vantex                             Barbados                         81/13705
        Fashion Fair                          Barbados                          81/4405
           Vantex                             Benelux                           958920
        Fashion Fair                          Bermuda                            A8096
        Fashion Fair                   British Virgin Islands                      664
           Vantex                      British Virgin Islands                     3313
        Fashion Fair                           Canada                           209335
         Lip Teasers                           Canada                           773215
        Perfect Finish                         Canada                           704386
           Vantex                              Canada                           510456
        Fashion Fair                           Canada                           381127
      Shades of Fantasy                        Canada                           543894
           Vantex                     Caribbean Netherlands                     958920
                                   (Bonaire, St. Eustatius, Saba)
           Vantex                             Curacao                           958920
           Vantex                              France                           958920
           Vantex                             Germany                           958920
           Vantex                              Ghana                             29389
         Fashion Fair                          Ghana                            A19589
           Vantex                    International Registration                 958920
                                         (Madrid Protocol)
         Fashion Fair                           Italy                       1994900379843
         Fashion Fair                           Italy                       2003901134131
           Vantex                             Jamaica                            32836
           Vantex                              Kenya                            958920
         Fashion Fair                         Namibia                       83/0504(SWA)


1021002_4
Case 19-10236      Doc 37-8 Filed 05/10/19 Entered 05/10/19 17:58:31   Desc Exhibit
                         Rider to Schedule AB-60 Page 2 of 5



        Fashion Fair                        Nigeria                 44115
        Fashion Fair                        Nigeria                 29224
Fashion Fair (block and script)             Nigeria                 56755
           Vantex                           Nigeria                 57573
        Fashion Fair                        Nigeria              1859/DRK
        Fashion Fair                        Panama                  83327
        Fashion Fair                       Philippines          4200300466
        Fashion Fair                       Philippines             064573
        Fashion Fair                        Rwanda                 833399
           Vantex                         South Africa            98/06213
        Fashion Fair                      South Africa             76/0749
           Vantex                         St. Maarten              958920
           Vantex                     St. Vincent and the          68/1999
                                           Grenadines
        Fashion Fair                 Trinidad and Tobago            58627
           Vantex                    Trinidad and Tobago            28624
        Fashion Fair                        Uganda                  15017
        Fashion Fair                        Uganda                  16018
         Lip Teasers                   United Kingdom             2460997
        Fashion Fair                   United Kingdom             1243044
        Fashion Fair                   United Kingdom             1032009
        Fashion Fair                   United Kingdom              871287
           Vantex                      United Kingdom             2164109
          True Fix                     United Kingdom             3010738
           Vantex                      United Kingdom              958920
        Fashion Fair              United Republic of Tanzania       26764
        Fashion Fair              United Republic of Tanzania       19276
        Fashion Fair                          USA                 2057130
        Perfect Finish                        USA                 3350764
         True Finish                          USA                 4392369
         Cover Tone                           USA                 1537112
        Fashion Fair                          USA                 1563879
        Fashion Fair                          USA                 1094117
        Fashion Fair                          USA                 1015599
        Fashion Fair                          USA                 2067130
        Fashion Fair                          USA                 2372035
         Fast Finish                          USA                 2654879
          FF Logo                             USA                 2629070
       FF Monogram                            USA                 1267540
       Forever Matte                          USA                 2118634
         Lip Teasers                          USA                 3499607
          True Fix                            USA                 4518783
           Vantex                             USA                 1537113
     Hidden Beauty Skin                       USA                74704824
      Enhancing Creme


1021002_4
Case 19-10236     Doc 37-8 Filed 05/10/19 Entered 05/10/19 17:58:31   Desc Exhibit
                        Rider to Schedule AB-60 Page 3 of 5



      Hidden Beauty                      USA                   72676987
      Hidden Beauty                      USA                    2130949
      Forever Matte                      USA                  750776574
           Mr. J                         USA                    1052201
           JPC                           USA                    1035333
         Vantex                        Zambia                    958920
       Fashion Fair                    Angola                     21497
       Lip Teasers                     Angola                     21498
      Perfect Finish                   Angola                     21499
         Vantex                        Angola                     21500
       Fashion Fair                  Argentina                  2598732
       Fashion Fair                   Australia                  463902
       Fashion Fair                   Benelux                    657256
       Fashion Fair                  Botswana              BW/M/1983/01016
       Fashion Fair                     Brazil                905374380
   Fashion Fair in Script               Brazil                821145398
       Fashion Fair                     Congo                NP/131/EXT/8
       Fashion Fair                  Costa Roca                   73551
       Fashion Fair                     Egypt                     71783
       Fashion Fair                   Ethiopia              FTM/5284/2014
       Fashion Fair                     France                   176322
       Fashion Fair                     France                   660814
         True Fix                       France                134014066
         Uberlife                       France                134014071
       Fashion Fair                     Ghana                   A23300
         Vantex                       Granada                      N/A
       Fashion Fair                    Guyana                      N/A
         Vantex                          Haiti                  103/119
       Fashion Fair                      Italy             MI19744C0034539
       Fashion Fair                    Jamaica                  B19763
       Fashion Fair                     Kenya                   B21257
       Fashion Fair                    Liberia                00041/2006
       Fashion Fair                    Malawi                    128/83
       Fashion Fair                    Mexico                    249411
       Fashion Fair                   Namibia                   83/0504
         Vantex                         OAPI                      88579
       Fashion Fair                     OAPI                      64389
       Fashion Fair                     OAPI                      83174
       Fashion Fair                    Rwanda                 1859/DRK
       Fashion Fair                 South Africa                83/3399
         Vantex                     St. Maarten                    N/A
         Vantex                       Suriname                    16060
       Fashion Fair                   Tanzania                    26764
       Fashion Fair                   Tanzania                    19276
       Fashion Fair                    Uganda                     16017


1021002_4
Case 19-10236      Doc 37-8 Filed 05/10/19 Entered 05/10/19 17:58:31         Desc Exhibit
                         Rider to Schedule AB-60 Page 4 of 5



        Fashion Fair                     Uganda                        1601978
        Fashion Fair                 United Kingdom                    1269007
         Finishings                  United Kingdom                     893797
         I-Enhancer                  United Kingdom                     894831
           Uberlife                  United Kingdom                    3010776
Beautifully Brown by Ebony                USA                         86/977425
    Beautifully Brown                     USA                         86/977404
        Fashion Fair                      USA                         73006525
        Fashion Fair                      USA                         75/121570
        Fashion Fair                      USA                         75/504024
        Colordazzle                       USA                         86/685815
    Beautifully Brown                     USA                           511313
        True Finish                       USA                         85/881085
        True Finish                       USA                         78/481158
           Vantex                         USA                          73/00188
            Mr. J                         USA                         73/068279
     JPC (Monogram)                       USA                         73/047388
           Uberlife                       USA                         85/809483
        Fashion Fair                    Uruguay                         205988
        Fashion Fair                   Venezuela                       P318478
        Fashion Fair                   Venezuela                       F119935
           Vantex                      Venezuela                       15713/98
        Fashion Fair                     Zambia                         126/80
        Fashion Fair                     Zambia                         127/80
           Vantex                        Zambia                         281/98
           Vantex                        Zambia                         958920
        Fashion Fair                    Zanzibar                        115/94
        Fashion Fair                   Zimbabwe                         304/83


Proposed and Pending Trademarks

The chart below summarizes the Debtor’s pending and proposed trademarks to the best of its
knowledge, information, and belief.

         Trademark                      Country                    Case Reference #
 Perfect Finish – Soufflé All           Bahamas                       63104-204
             Day
         Fashion Fair                    Brazil                       63104-104
     Fashion Fair Logo                   Brazil                       63104-106
 Perfect Finish – Soufflé All            Canada                       63104-203
             Day
   Unapologetically Bold,                Canada                       63104-205
   Unabashedly Beautiful
 Perfect Finish – Soufflé All            Kuwait                       63104-202
             Day


1021002_4
Case 19-10236      Doc 37-8 Filed 05/10/19 Entered 05/10/19 17:58:31            Desc Exhibit
                         Rider to Schedule AB-60 Page 5 of 5



Fashion Fair (block and script)           Nigeria                        63104-143
 Perfect Finish – Soufflé All         United Kingdom                     63104-201
             Day
   Unapologetically Bold,             United Kingdom                     63104-206
   Unabashedly Beautiful
           General                          USA                           63104-010
       Watch Notices                        USA                          63104-0000
   Unapologetically Bold,                   USA                           63104-199
   Unabashedly Beautiful
         Fashion Fair                       USA                          63104-198
 Perfect Finish – Soufflé All               USA                          63104-200
             Day


Copyrights

The Debtor is in physical possession of numerous copyrights for various published books and
magazines, including Black Stars and Negro Digest, and other items. Due to the voluminous
nature of these documents, which spans several decades, coupled with the Debtor’s limited
resources, the Debtor has been unable to separately or specifically identify these copyrights.




1021002_4
